DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 8 - 21 are rejected under 35 U.S.C. 103 as being anticipated by Foster (U.S. 8,432,124). 
Regarding claims 1 and 21, Foster discloses an apparatus comprising a game console stand, (fig. 13), comprising a base having a top surface and a bottom surface, (parts 68 and 70 of fig. 13), a supporting member rotatably coupled to the base, (part 96 of fig. 13), in which the supporting member comprises a supporting plate and a connecting unit, the supporting plate having a front and back surface, the supporting plate is configured to provide support for a game console, (fig. 9), the connecting unit is rotatably coupled to the base, and the connecting unit is configured to connect with an interface of the game console, (“As can be seen from FIG. 6, the first and second lead 52,54 allow a connection with an interface 56 at the bottom of the PED”, col. 12, lines 26 – 28), wherein the game (figs. 8 and 9), wherein when the game console stand is in the closed configuration, the front surface of the supporting plate faces the bottom surface of the base, and the top surface of the base and the back surface of the supporting plate form the outer surfaces of the game console stand in the closed configuration, and wherein when the game console stand changes from the closed configuration to the open configuration, the supporting plate is rotated outwards such that the front surface of the supporting plate faces away from the base and is configured to provide support for the game console, (figs. 6 – 9). 
Regarding claim 2, Foster discloses in which the base comprises two connecting slots, the connecting unit comprises connecting rods that are received at the connecting slots to enable the connecting unit to rotate relative to the base, (“FIG. 9 illustrates one such configuration where the carrier 20 has been opened by folding or bending the carrier's panels 68, 70”, col. 10, lines 65 – 67). 
Regarding claim 6 Foster discloses in which the supporting member is configured to rotate in a range from 2700 to 3600 from the closed configuration to the open configuration, (“FIG. 9 illustrates one such configuration where the carrier 20 has been opened by folding or bending the carrier's panels 68,70”, col. 10, lines 65 – 67).
Regarding claim 7, in which when the game console stand is in the open configuration, the back surface of the supporting plate forms an angle with the top surface of the game console stand, and the angle is less than 900, (“FIG. 9 illustrates one such configuration where the carrier 20 has been opened by folding or bending the carrier's panels 68, 70”, col. 10, lines 65 – 67).
	Regarding claim 8, Foster discloses in which the base comprises circuitry that is configured to interact with the game console, (“the charging system includes a charging port 50. The charging port 50 preferably comprises an interface or link between a power source and a PED”, col. 6, lines 22 – 24). 
	Regarding claim 9, Foster discloses in which the connecting unit comprises a male or female connector, the interface of the game console comprises a female or male connector, and the male or (“The charging port 50 may be connected to the power source in various manners. In the embodiment illustrated, a first conductor, such as a wire, leads from one of the terminals of the battery 44 to the first contact 52, and a second conductor, such as a wire, leads from the other of the terminals of the battery to the second contact”, col. 6, lines 33 – 38). 
	Regarding claims 10 and 11, Foster discloses in which the bottom surface of the base comprises a recessed portion that is configured to receive the supporting plate when the game console stand is in the closed configuration, (fig. 8). 
	Regarding claims 12 - 16, Foster discloses in which the connecting unit comprises a connector member and a housing member, the connector member is configured to be movable relative to the housing member between a first position and a second position, wherein when the connector member is in the first position, a connector configured to connect with the interface of the game console is concealed within the connector member, wherein when the connector member is in the second position, the connector extends outside of the connector member, (figs. 8 and 9). 
	Regarding claim 17, Foster discloses in which the secure component comprises at least one of a hook or latch, (“Some exemplary mounts/fasteners include latches, clips, clamps, mating structures, magnets, and hooks”, col. 17, lines 61 – 63). 
	Regarding claim 18, Foster discloses in which when the stand is in the open configuration, the supporting plate is configured to recline on the upper cover plate, (fig. 9). 
	Regarding claim 19, Foster discloses in which the supporting plate comprises at least one non-slip pad, the lower cover plate comprises at least one recessed portion to receive the at least one non-slip pad when the stand is in the closed configuration, (fig. 6). 
	Regarding claim 20, Foster discloses in which a jack is placed at a side of the base, the jack is configured for connecting to at least one of an external power source or another electronic device, , (“The charging port 50 may be connected to the power source in various manners. In the embodiment illustrated, a first conductor, such as a wire, leads from one of the terminals of the battery 44 to the first contact 52, and a second conductor, such as a wire, leads from the other of the terminals of the battery to the second contact”, col. 6, lines 33 – 38). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (U.S. 8,432,124 as applied to claim 1 above, and further in view of Nyko Smart Clip (released 07/2017).
Regarding claim 3, as stated above, Foster discloses a game console stand, but is silent on the issue of the stand comprising a spring member and a connecting rod. In a related art, however, ‘Nyko’ discloses game console stand, (fig. 1 of NPL), that comprises a spring member positioned inside at least one of the connecting slots, the spring member is coupled to the connecting rod received at the connecting slot, the connecting rod comprises a first contact face and a second contact face, the first contact face is set at a first angle, the second contact face is set at a second angle, when the stand is in the closed configuration, the connecting rod is configured to be in a first position such that the first contact face contacts the spring member, - 13-Attorney Docket 44443-0008001 when the supporting member is rotated from the closed (center of fig. 1 of NPL). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the spring member and connecting rod of ‘Nyko’ into the art disclosed by Foster in order to provide users to easily adjust the game console to a more comfortable position as desired by the user. 
Regarding claims 4 and 5, as stated above, Foster discloses a game console stand, but is silent on the issue of the stand comprising a spring member and a connecting rod, however, ‘Nyko’ discloses in which connecting rod and the spring member are configured such that a force is required to further rotate the connecting rod away from the second position, the spring member provides a bias force against the second contact face when the connecting rod rotates away from the second position, (center of fig. 1 of NPL).
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715